Exhibit 99.1 PRODUCTIVITY WITHOUT BOUNDARIES October 7, 2013 SAFE HARBOR This discussion contains forward looking statements as that term is defined by the United States Private Securities Litigation Reform Act of 1995. These statements are based on current expectations that are subject to risks and uncertainties. Our forward-looking statements relate to future events or our future performance and include, but are not limited to, statements concerning our business strategy, future commercial revenues, market growth, capital requirements, new product introductions, expansion plans and the adequacy of our funding. Other statements contained in this presentation that are not historical facts are also forward-looking statements. You can sometimes identify forward-looking statements by our use of forward-looking words like "may," "will," "could," "should," "expects," "intends," "plans,” "anticipates," "believes," "estimates," "seeks," "predicts”, "potential," or "continue" or the negative of these terms and other similar expressions and terminology. Actual results may differ materially due to factors such as the inherent challenges of launching a new product, limited effectiveness of marketing campaigns, the costs and risks associated with protecting intellectual property, shifts in customer demand, product development progress, product mix, competitive products and pricing, technological shifts and other variables. Please refer to hopTo's most recent periodic and other reports filed with the Securities and Exchange commission. Sources : Yahoo Finance, Nasdaq, Graphon 2Q 2013 10-Q ¹Includes $3.3M in deferred revenue ²Total Equity is a non-GAAP measure. GAAP Stockholders' Equity at June 30, 2013 was approximately $800,000. Total Equity adjusts GAAP Stockholders' Equity by adding to it $1.3M in warrant derivative liability, a non-cash amount KEY STATS (OTC: HPTO) Trading Data (@ October 4, 2013) Trading Data (@ October 4, 2013) Stock Price $0.60 52 Week High/Low $0.74 / $0.22 Avg. Daily Volume (90 day) 142,611 shares Shares Outstanding 100.2M Public Float 64% Institutional Holdings 45% Market Cap $60.1M Enterprise Value $55.3M Number of Employees 40 Financial Highlights (@ June 30, 2013) Financial Highlights (@ June 30, 2013) Total Revenue (Last 12 mos.) $6.4M Cash & Equivalents $4.8M Total Current Assets $5.6M Total Current Liabilities¹ $3.9M Total Equity² $2.1M Complete Productivity on your Tablet “Your Mobile Workspace” DEMAND FOR MOBILE PRODUCTIVITY Important to “PROsumers” Individual professionals seeking to do REAL business on tablets Work-shifting – Productivity from anywhere Time-slicing – Work on demand, anytime Essential for Enterprise mobile workforce BYOD – “Consumerization” of IT “Dual Persona” – users want one device to access both secure corporate and personal files Mobile  Efficiency & Flexibility TABLET GROWTH * IDC – Press Release, 03/12/2013 (Low Cost Products Drive Forecast Increases in the Tablet Market) ** Forrester Research World Tablet Adoption, Forecast 2013 to 2017 New solutions must think “mobile first” to be successful PRODUCTIVITY WITHOUT BOUNDARIES A Productivity Workspace – Innovated for Mobile Devices COMPLETE PRODUCTIVITY SOLUTION Public Cloud Personal Cloud Mobilized Office Home PC Work PC Unified Search Full-text search without boundaries Aggregation View all files side by side Mobile Workspace Full-strength productivity Multi-Task between Apps/Files Create, Edit, Share Office Documents Access from any stored location Search without boundaries hopTo Confidential HOPTO FOR PROSUMERS * Forrester Research World Tablet Adoption, Forecast 2013 to 2017 HOPTO FOR ENTERPRISE (2014) * Forrester Research World Tablet Adoption, Forecast 2013 to 2017 hopTo Confidential PRICING “Freemium” “Frictionless” adoption Upsell through In-App purchases of features Multiple computer access HD editing, etc. Try-Buy for Premium PROsumer Subscription User Management Audit control Front-end to Cloud premium features Mobile/Web clients SaaS solution Small Business Subscription Secure Compliance User permission On-premise access to resources Support for Hybrid Cloud Enterprise In-App Purchase* (price varies per feature) $$ per User/Year* (Pay-as-you-grow) $$$ per User/Year* (In addition to upfront purchase) * Price TBD due to competitive considerations ** Census 2012 Tens of millions of Users 3.5M small businesses** (US alone) Thousands of Enterprises (US alone) PROSUMER - COMPETITIVE LANDSCAPE Vendor Focus Features Compatibility to MS Office User Experience Users Purchase Price SplashTop Remote Desktop Remote control Excellent Very poor 12M $4.99 In-App purchase (Subscription) Parallels Remote Desktop Remote control Excellent Fair unknown $80/year Per Computer CloudOn Document editing File Manager Word Engine Excellent Fair 5M Freemium $7.99/month for Pro Office 365 Document editing File Manager (limited to SkyDrive) Word Engine Very poor Fair 2M $99/year QuickOffice Document editing File Manager (limited to Google Drive) Word Engine Fair Good unknown Free hopTo Full strength Mobile Workspace Aggregate files Search documents Share content Excellent Excellent Freemium In-App purchase (Subscription) ENTERPRISE - COMPETITIVE LANDSCAPE Vendor Focus Features Compatibility to MS Office User Experience Users Purchase Price Citrix Remote Desktop Remote Desktop Desktop-as-a-Service BYOD Excellent Very poor 100M (Receiver Downloads) $400 Per User (Plus maintenance) VMware Remote Desktop Remote Desktop Desktop-as-a-Service BYOD Excellent Very poor unknown $300 Per User (Plus maintenance) Microsoft Remote Desktop Remote Desktop Desktop-as-a-Service Infrastructure Excellent Very poor unknown $300 Per User (Plus maintenance) GOOD Security Authentication N/A Poor 5000+ Companies $1500/server $160/device (Plus maintenance) BOX Content Document Management N/A Good 170k active businesses Free hopTo Full strength Mobile Workspace Aggregate Content App Compatibility Security/Audit BYOD Excellent Excellent $$$ (TBD) THANK YOU! www.hopTo.com
